EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative David Grabelsky (Reg. No. 59,208) on 9/09/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claim 14 as follows:

--14.    (Currently Amended) A method carried out by a computer apparatus having one or more processors and memory storing instructions for carrying out the method, the method comprising:

coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of a plurality of waveguide couplers of a phased waveguide coupler array, wherein each waveguide coupler comprises an electrically small array of waveguide-coupling elements, and wherein each waveguide coupler is located at a respective geographic location; and
adjusting at least one of an amplitude, frequency, or phase of the generated excitation of the two or more waveguide couplers so as to control, at a given geographic location different from any of the two or more waveguide couplers, a power level due to the energy coupled into the spherical waveguide.--


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 



Applicant argues on page 13 of the remarks, filed on 8/31/2021 regarding the rejection of claims 1, 8, and 14 on the ground of nonstatutory double patenting over claims 1+4, 10+12, and 16 of the US 10739450 B2 Patent, that, “The Examiner rejected claims 1, 8, and 14 on the ground of nonstatutory double patenting over claims 1+4, 10+12, and 16 of the ’450 Patent. While Applicant does not acquiesce to the Examiner’s assertion regarding the basis for this rejection, Applicant will consider filing a Terminal Disclaimer with respect to the ’450 Patent if and when this rejection remains the only impediment to allowability of claims of the instant application”.

Applicant’s argument filed 8/31/2021 regarding the rejection of claims 1, 8, and 14 on the ground of nonstatutory double patenting over claims 1+4, 10+12, and 16 of the US 10739450 B2 Patent has been fully considered and the double patenting rejection of claims 1, 8, and 14 on the ground of nonstatutory double patenting over claims 1+4, 10+12, and 16 of the US 10739450 B2 Patent has been withdrawn because of the Terminal Disclaimer filed on 9/09/2021. The terminal disclaimer is approved on 9/09/2021. Therefore the rejection has been withdrawn.


Applicant argues on page 14-17 of the remarks, filed on 8/31/2021 regarding the rejection of claims 1-5, 8-11, and 13-18 under 35 U.S.C. § 103 as allegedly being unpatentable over Corum in view of VanVoorhies, that, “Thus, Corum teaches a processor that functions only as a device controller, to “adjust the operation of the guided surface waveguide probe.” Nowhere does Corum teach or suggest that the “processor” of the “probe control system” determines “one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth.” (Emphasis added.) Indeed, Corum does not teach or suggest any processor simulating anything related to a spherical waveguide or any type of mathematical model.
VanVoohies does not teach, suggest, or even mention anything about a processor or computer or simulation. Accordingly, there is no teaching in VanVoorhies that can make up for the deficiencies in Corum in connection with simulating anything, much less “simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth.”
For at least these reasons, Applicant submits that modifying the teachings of Corum with those of VanVoorhies does not logically or reasonably lead to “a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including ... determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth.” There is no reasonable expectation that modifying the teachings of Corum with those of VanVoorhies (Kurt) would successfully achieve “a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including ... coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array (Remarks page 14-15)”.

Applicant’s argument filed 8/31/2021 regarding the rejection of independent claim 1, 8 and 14 under 35 U.S.C. § 103 as allegedly being unpatentable over Corum in view of VanVoorhies is persuasive because of the amendment filed on 8/31/2021 with examiner’s amendment dated 9/09/2021. Therefore, the rejection of claims 1, 8 and 14 has been withdrawn.

Claims 1-20 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including:
 determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth;
coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array

Corum et al. (US 20170077616 A1) and Kurt L. et al. in the NPL: THE PROMISES AND PROSPECTS OF WORLDWIDE WIRELESS POWER TRANSFER: AN OVERVIEW IECEC-91 August 4-9, 1991 are regarded as the closest prior art to the invention of claim 1. Corum discloses. “A guided surface waveguide probe, and a contra wound toroidal helix antenna collocated with the guided surface waveguide probe in which the contra wound toroidal helix comprises ring elements spaced from each other and wrapped around the guided surface waveguide probe; Abstract); FIG. 21, an embodiment of a hybrid phased array structure 2000 comprises a combination of (1) a Norton antenna structure in the form of the contra wound toroidal helix T and (2) a guided surface waveguide structure P (Paragraph [0191] Line 1-5). FIG. 2 depicts cylindrical coordinates for radially propagating waves along the interface between a lossy conducting medium specified as Region 1 and an insulator specified as Region 2. Region 1 can comprise, for example, any lossy conducting medium. In one example, such a lossy conducting medium can comprise a terrestrial medium such as the Earth or other medium. Region 2 is a second medium that shares a boundary interface with Region 1 and has different constitutive parameters relative to Region 1 (Paragraph [0045] Line 8-17). A long-distance sky wave can be launched by the hybrid phased array structure 2000 at a low launch angle towards  The probe control system 230 can include processing circuitry including a processor and a memory, both of which can be coupled to a local interface. A probe control application may be executed by the processor to adjust the operation of the guided surface waveguide probe 200 based upon monitored conditions (Paragraph [0119] Line 3-11). These two propagation mechanisms arise from the excitation of different types of eigenvalue spectra (continuum or discrete) on the complex plane. The field strength of the guided surface wave decays exponentially with distance as illustrated by curve 103 of FIG. 1 (much like propagation in a lossy waveguide) and resembles propagation in a radial transmission line, as opposed to the classical Hertzian radiation of the ground wave, which propagates spherically, possesses a continuum of eigenvalues, falls off geometrically as illustrated by curve 106 of FIG. 1 (Paragraph [0041] Line 12-22)”. However Corum does not disclose that each waveguide coupler comprises an electrically small array of waveguide-coupling elements configured to couple to a spherical waveguide having a waveguide cavity,  a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth; coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array. Kurt teaches “consider the earth as a large spherical capacitor, or cavity resonator,  The spherical cavity between the ground and the ionosphere resonates at specific modes as predicted by Schumann [57, 58) and discussed by Wait (59] and Galejs [60]. The transverse electric field mode (TE}is cutoff below 15 KHz, so for the ELF frequencies normally considered for wireless power transfer, the cavity will only support transverse magnetic (TM) waves [61) (Page 4: Spherical Cavity Mode Line 1-4)”. However Kurt does not disclose a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth. Both Corum and Kurt does not disclose simulation of the spherical waveguide. Therefore the invention of Corum and Kurt, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth; coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-7 are allowed by virtue of their dependence from claim 1. 

Regarding claim 8, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including:
determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth;
coupling power into the one or more eigenmodes via generated excitations of two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array, the one or more eigenmodes forming standing waves of an electric and magnetic vector field in the spherical waveguide

The most pertinent prior art of record to Corum et al. (US 20170077616 A1) and Kurt L. et al. in the NPL: THE PROMISES AND PROSPECTS OF WORLDWIDE WIRELESS POWER TRANSFER: AN OVERVIEW IECEC-91 August 4-9, 1991, failed to specifically a computer apparatus having one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to carry out operations including: determining one or more eigenmodes of the spherical waveguide by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth; coupling power into the one or more eigenmodes via generated excitations of two or more waveguide couplers of the plurality of waveguide couplers of the phased waveguide coupler array, the one or more eigenmodes forming standing waves of an electric and magnetic vector field in the spherical waveguide” and also in combination with all other elements in claim 8 distinguish the present invention from the prior art. 


Claims 9-13 are allowed by virtue of their dependence from claim 8. 


Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

A method carried out by a computer apparatus having one or more processors and memory storing instructions for carrying out the method, the method comprising:
determining one or more eigenmodes of a spherical waveguide having a waveguide cavity bounded by the terrestrial surface of the Earth and the ionosphere of the Earth, the determination being made by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth;
coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of a plurality of waveguide couplers of a phased waveguide coupler array, wherein each waveguide coupler comprises an electrically small array of waveguide-coupling elements, and wherein each waveguide coupler is located at a respective geographic location.

The most pertinent prior art of record to L Corum et al. (US 20170077616 A1) and Kurt L. et al. in the NPL: THE PROMISES AND PROSPECTS OF WORLDWIDE WIRELESS POWER TRANSFER: AN OVERVIEW IECEC-91 August 4-9, 1991, failed to specifically teach the invention as claimed. However, the invention of Corum and Kurt, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “A method carried out by a computer apparatus having one or more processors and memory storing instructions for carrying out the method, the method comprising: determining one or more eigenmodes of a spherical waveguide having a waveguide cavity bounded by the terrestrial surface of the Earth and the ionosphere of the Earth, the determination being made by simulating the spherical waveguide using a mathematical model that incorporates electrical properties of the terrestrial surface of the Earth and the ionosphere of the Earth; coupling energy into the one or more eigenmodes of the spherical waveguide cavity by generating an excitation via two or more waveguide couplers of a plurality of waveguide couplers of a phased waveguide coupler array, wherein each waveguide coupler comprises an electrically small array of waveguide-coupling elements, and wherein each waveguide coupler is located at a respective geographic location” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art. 

Claims 15-20 are allowed by virtue of their dependence from claim 14. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866